Filed 12/23/22 In re Autumn G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re AUTUMN G. et al.,                                       B316536
Persons Coming Under the                                      (Los Angeles County
Juvenile Court Law.                                           Super. Ct. No.
                                                              21CCJP04304A-C)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

JESSICA J.,

         Defendant and Appellant.




     APPEAL from findings and orders of the Superior Court of
Los Angeles County, Tamara E. Hall, Judge. Affirmed.
     Marsha F. Levine, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
                 ______________________________




      Defendant and appellant Jessica J. (mother) challenges the
juvenile court’s exercise of dependency jurisdiction pursuant to
Welfare and Institutions Code section 3001 over her three
children, Autumn G. (Autumn, born July 2005), Aiden G. (Aiden,
born Apr. 2007), and Daniel J. (Daniel, born Aug. 2009).2
Because the jurisdictional findings and orders are supported by
substantial evidence, we affirm.
                          BACKGROUND
I. The Collision
      On the evening of August 22, 2021, following a party at a
park to celebrate Daniel’s birthday, mother drove her car with
her boyfriend, Michael L. (Michael), Daniel, and Daniel’s friend,
12-year-old Robert M. (Robert), as passengers. Mother’s car

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.
2     We refer to Autumn, Aiden, and Daniel, collectively, as
minors. Raymond G. (Raymond) is Autumn and Aiden’s
presumed father. Daniel’s father is unknown. Neither father is a
party to this appeal.




                                2
collided with several parked cars. Daniel and Robert sustained
seat belt abrasions and complained of neck pain.
       A California Highway Patrol (CHP) officer who responded
to the scene of the collision “detected a very strong odor of an
alcoholic beverage emitting from [mother’s] breath and person”
and noted that her “speech was slurred and fast.” Mother’s eyes
were watery and red and her gait was unsteady. She denied that
she had consumed alcohol prior to driving but was unable to
perform a field sobriety test. Mother was arrested for driving
under the influence of alcohol. (Veh. Code, § 23153, subd. (a).)
       A test of mother’s blood alcohol content subsequently
returned at a level of 0.25 percent—“‘well above’ the legal
drinking limit” to drive.3
II. Referral; DCFS’s Initial Investigation
       The Los Angeles County Department of Children and
Family Services (DCFS) received a referral regarding the
collision, alleging severe neglect of Daniel, with Autumn and
Aiden also at risk. Based on the referral, a DCFS social worker
conducted several interviews in early September 2021.
       A. CHP officer
       According to the responding CHP officer, mother “was
behaving ‘up and down’” when she was transported to the
hospital after the collision. For example, she initially said that
she would comply with giving a blood sample and rolled up her
sleeves. She then changed her mind, rolled her sleeves back
down, and stated, “‘You’re going to have to fight me!’”



3     “It is unlawful for a person who has 0.08 percent or more,
by weight, of alcohol in his or her blood to drive a vehicle.” (Veh.
Code, § 23152, subd. (b).)




                                  3
       Robert and Daniel had given detailed statements regarding
mother’s drinking on the evening of the collision. Robert knew
that mother and Michael had been consuming alcohol and that
“mother was in no condition to drive.” Both children reported
“that mother and Michael were drinking out of ‘Solo’ plastic cups,
as in trying to hide the fact that they were consuming alcohol in a
public park.”
       B. Mother
       Mother stated that the only alcohol she consumed on
August 22, 2021, “was a ‘few drinks’ before heading out to the
park” to celebrate Daniel’s birthday. When asked to elaborate,
she “state[d] that she actually only had one tall Michelada.”
Mother denied that she consumed any alcohol at the party and
claimed that a problem with her car’s power steering caused the
collision.
       Mother stated that she only consumed alcohol on special
occasions and would have about two drinks on those days. She
denied having any mental health issues but had been advised to
seek therapy following the recent death of her sister.
       C. Michael
       According to mother’s boyfriend, Michael, mother only
drank one alcoholic beverage much earlier on the day of the
collision. Michael denied that anyone had drunk alcohol at the
park or that mother had been under the influence or had smelled
of alcohol. He also denied that mother had any issues with
alcoholism and or that she drank often. On days that mother
drank, she would consume two or three drinks.
       D. Daniel
       Daniel denied that anyone, including mother, was drinking
at the park. He denied feeling like mother was speeding or




                                4
driving recklessly. He reported that mother “only dr[ank]
sometimes,” consuming about one or two drinks. When asked if
mother would drive after drinking, Daniel responded, “‘not on
most days.’”
      E. Aiden
      Aiden had left the party early with his grandparents, but
he denied that mother had behaved like she was intoxicated. He
stated that he had “never witnessed mother drinking to the point
of stumbling, talking loudly, slurring her words, or changing any
of her normal behaviors.”
      F. Autumn
      Autumn had also left the party early with her
grandparents and had not seen any alcohol at the park. Autumn
reported that, on average, mother drank two times per month
and had never driven under the influence.
      G. Maternal grandmother
      Minors’ maternal grandmother had left the party a little
early with Autumn and Aiden, but when she was there no one
was consuming alcohol or behaving drunk. She denied that
mother had any history of alcoholism or driving while under the
influence.
      H. Robert’s mother
      Robert’s mother reported what she had learned from
questioning her son about the collision. Robert had disclosed that
he had seen cans or bottles of what he suspected to be beer at the
party. Robert thought that mother and Michael were drunk and
“that mother was not in any condition to be driving.” Just before
she hit the parked cars, mother was speeding.




                                5
III. Removal Order
       On September 8, 2021, DCFS sought and was granted an
order authorizing the removal of minors from mother. Minors
were detained the next day and placed with maternal relatives.
IV. Dependency Petition
       On September 13, 2021, DCFS filed a dependency petition
seeking the juvenile court’s exercise of jurisdiction over Daniel
pursuant to section 300, subdivision (b)(1) (failure to protect), and
over Autumn and Aiden pursuant to section 300,
subdivisions (b)(1) and (j) (abuse of sibling). The identical b-1
and j-1 counts alleged that mother had placed Daniel “in a
detrimental and endangering situation by driving a vehicle while
under the influence of alcohol” with Daniel as a passenger.
Mother’s conduct also placed Daniel’s siblings at risk of serious
physical harm.
V. Detention Hearing
       At the detention hearing on September 16, 2021, the
juvenile court found that a prima facie showing had been made
that minors were persons described by section 300 and that they
were in substantial danger absent removal from mother. Mother
was granted monitored visitation. Upon four consecutive clean
tests, unmonitored visits would be permitted.
VI. Jurisdiction/Disposition Report
       The jurisdiction/disposition report detailed additional
interviews conducted by a DCFS dependency investigator in
October 2021.
       A. Mother
       This time, mother admitted to drinking alcohol at the park
on the day of the collision. She stated that she drank about four,
12-ounce beers and ate only a small meal. When asked if the




                                 6
beers had made her intoxicated, mother responded, “‘I would say
so. I don’t drink often. So [one] or [two], I would feel already
kinda [sic] buzzed, I guess.’” She explained that she felt more
tired than intoxicated. When she decided to drive, mother was
not “‘drunk, drunk’” but “did ‘feel it.’” The dependency
investigator told mother that her blood alcohol content was
0.25 percent, indicating that she had consumed about six
alcoholic beverages before the collision. Mother was shocked it
was so high and denied drinking that much.
       Mother stated that she had begun drinking alcohol when
she was 16 or 17 years old because of peer pressure. As to
whether she believed that she had a drinking problem, mother
responded, “‘I don’t. It’s just been very hard lately. Just the
passing of my sister. That’s just something to get my mind off of
that and everything else going on. I don’t drink often.’” Mother
claimed to never want to touch alcohol again.
       Mother was enrolled in individual therapy, had completed a
four-hour parenting course, and had been attending AA meetings
for two months.
       B. Autumn and Aiden’s father
       Raymond, Autumn and Aiden’s presumed father, reported
that there were lots of pictures of mother drinking with friends
on social media.4 When asked about mother’s drinking when
they were in a relationship, Raymond stated, “‘It was mostly just
drinking. We were drinking a lot. This was before the kids.’”
After their children were born, “‘[mother] was still drinking. Her
mom would watch the kids a lot. She would drink, and she would
get to the point where she was passing out. I took care of her a

4     In October 2021, mother told the dependency investigator
that she had not seen Raymond in 14 years.




                                7
lot. She would get to the point where she would just pass out
somewhere. She would just drink a lot.’” Mother would also
want to drive even though she was drunk.
       Raymond believed that mother was still drinking a lot
because she was drinking with the same friends that she had
when she was younger.
       C. Michael
       Michael reported that mother had not drunk alcohol since
her arrest. Prior to her recent sobriety, however, mother’s
alcohol consumption had increased following the death of her
sister. She would drink to the point of getting drunk about two
times per month. Michael and mother would usually wait until
minors were asleep or with their grandparents to drink.
VII. Adjudication Hearing
       The adjudication hearing was held on November 16, 2021.
After entertaining oral argument,5 the juvenile court sustained
the dependency petition, declared minors dependents of the court,
and removed them from mother’s custody.
       The juvenile court found Raymond’s statements regarding
mother’s history of excessive drinking to be credible and that they
spoke to a history that “led up” to the incident where mother
placed the lives of two children—Daniel and Robert—as well as
her own “in jeopardy.” The court noted that mother “elected to
drive a vehicle” with multiple passengers while her blood alcohol
level was triple the legal limit, her speech slurred, her body
emitting the odor of alcohol, her eyes bloodshot and watery, and
her gait unsteady. The court found that mother had an “ongoing



5     Counsel for minors joined mother’s counsel in asking the
juvenile court to dismiss the petition.




                                8
issue with alcohol and . . . excessive drinking” that continued to
place minors “in harm’s way.”
       Mother was ordered to submit to drug and alcohol testing
and to complete a full drug and alcohol program with aftercare, a
parenting class, and individual counseling. Mother was granted
visitation with minors.
VIII. Appeal
       Mother filed a timely notice of appeal from the
jurisdictional findings and dispositional orders.
IX. Subsequent Events
       At a six-month review hearing held on May 17, 2022, the
juvenile court found that mother had made substantial progress
and ordered minors returned to her custody. Minors remained
under the court’s jurisdiction.6
       On November 15, 2022, the juvenile court found that the
conditions which justified the initial assumption of jurisdiction
under section 300 no longer existed and were not likely to exist if
supervision was withdrawn. Accordingly, the court terminated
its jurisdiction over minors. As to Autumn and Aiden, the court
issued a juvenile custody order on November 28, 2022, which
awarded mother sole legal and physical custody with monitored
visits for their father, Raymond.7


6     On May 31, 2022, mother filed a request asking us to take
judicial notice of the juvenile court’s May 17, 2022, minute
orders. We granted the request on June 1, 2022. (Evid. Code,
§§ 452, subd. (d), 459, subd. (a).)
7     On December 1, 2022, DCFS filed a status update letter
informing us of the juvenile court’s termination of jurisdiction.
We take judicial notice of the documents attached to the letter,
which consist of minute orders from November 15, 2022, and the




                                 9
                            DISCUSSION
       As a general rule, an order terminating juvenile court
jurisdiction renders an appeal from a previous order in the
dependency proceedings moot. (See In re Michelle M. (1992)
8 Cal.App.4th 326, 330.) However, dismissal for mootness in
such circumstances is not automatic, but “must be decided on a
case-by-case basis.” (In re Kristin B. (1986) 187 Cal.App.3d 596,
605.) An appeal should not be dismissed if, for example, the
purported error could affect a parent in future proceedings. (In re
J.K. (2009) 174 Cal.App.4th 1426, 1431–1432.)
       In this appeal, mother challenges the juvenile court’s initial
exercise of dependency jurisdiction, contending that the evidence
was insufficient to support the jurisdictional findings. In light of
the court’s November 15, 2022, order terminating jurisdiction,
which occurred after appellate briefing was complete, mother’s
appeal is arguably moot. However, in an abundance of caution,
we exercise our discretion to consider the merits of her appeal.
I. Relevant Law
       Under section 300, subdivision (b)(1), the juvenile court has
jurisdiction over and may adjudge to be a dependent of the court
a “child [who] has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness, as a result of
the failure or inability of the child’s parent . . . to adequately
supervise or protect the child, . . . or by the inability of the
parent . . . to provide regular care for the child due to the
parent’s . . . substance abuse.”
       Under section 300, subdivision (j), the juvenile court has
jurisdiction over and may adjudge to be a dependent of the court

November 28, 2022, custody order. (Evid. Code, §§ 452, subd. (d),
459, subd. (a).)




                                 10
a child whose “sibling has been abused or neglected, as defined in
subdivision (a), (b), (d), (e), or (i), and there is a substantial risk
that the child will be abused or neglected, as defined in those
subdivisions.” In determining whether to exercise jurisdiction
under subdivision (j), the court is required to “consider the
circumstances surrounding the abuse or neglect of the sibling, the
age and gender of each child, the nature of the abuse or neglect of
the sibling, the mental condition of the parent or guardian, and
any other factors the court considers probative in determining
whether there is a substantial risk to the child.” (§ 300, subd. (j).)
       “[S]ection 300 does not require that a child actually be
abused or neglected before the juvenile court can assume
jurisdiction. The subdivision[] at issue here require[s] only a
‘substantial risk’ that the child will be abused or neglected. The
legislatively declared purpose . . . ‘is to provide maximum safety
and protection for children who are currently being physically,
sexually, or emotionally abused, being neglected, or being
exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.’
(§ 300.2, italics added.)” (In re I.J. (2013) 56 Cal.4th 766, 773; see
also In re K.B. (2021) 59 Cal.App.5th 593, 603 [“The court need
not wait for disaster to strike before asserting jurisdiction.
[Citation.] This is why the statute uses the word ‘risk.’”].)
       The existence of a substantial risk is a function of the
likelihood of a particular harm and the magnitude of that harm.
Thus, “‘[s]ome risks may be substantial even if they carry a low
degree of probability because the magnitude of the harm is
potentially great. . . . [¶] . . . [¶] . . . Conversely, a relatively
high probability that a very minor harm will occur probably does




                                  11
not involve a “substantial” risk. . . .’” (In re I.J., supra, 56 Cal.4th
at p. 778.)
II. Standard of review
       We review jurisdictional findings for substantial evidence.
(In re Mia Z. (2016) 246 Cal.App.4th 883, 891.) Under this
standard, “[w]e do not evaluate the credibility of witnesses,
attempt to resolve conflicts in the evidence or determine the
weight of the evidence. Instead, we draw all reasonable
inferences in support of the findings, view the record favorably to
the juvenile court’s order and affirm the order even if there is
other evidence supporting a contrary finding.” (In re R.V. (2012)
208 Cal.App.4th 837, 843.) “Substantial evidence may include
inferences, so long as any such inferences are based on logic and
reason and rest on the evidence.” (In re Madison S. (2017)
15 Cal.App.5th 308, 318.)
III. Analysis
       Mother chose to drive herself and three passengers,
including two children, while she was under the obvious influence
of alcohol. Her blood alcohol content was over three times the
legal limit to drive (Veh. Code, § 23152, subd. (b)), and her
significant state of intoxication was clearly observable—she
emitted a strong odor of alcohol, her speech was slurred, her eyes
were watery and red, and her gait was unsteady. As later
reported by Robert, a 12-year-old passenger, it was apparent that
mother was drunk and “not in any condition to be driving.”
       Mother’s conduct did not just place Daniel at serious risk of
physical harm; rather, actual harm ensued when she crashed the
car, causing Daniel and Robert to suffer physical injuries. And,
following the collision, mother displayed a concerning lack of
candor about her drinking. (See In re Gabriel K. (2012)




                                  12
203 Cal.App.4th 188, 197 [“One cannot correct a problem one fails
to acknowledge”].) She first denied that she had consumed any
alcohol prior to driving. She later admitted to consuming alcohol
but only before her arrival at the park. It was not until a
subsequent interview that mother finally admitted to drinking
alcohol at the park on the day of the collision. But even then, she
minimized her state of intoxication.
       Furthermore, mother’s abuse of alcohol on the day of the
collision was not an isolated incident but rather part of a longer
history. Raymond reported that mother drank heavily—often to
the point of passing out—when they had been in a relationship
years earlier. According to Raymond, mother would want to
drive despite her inebriated state. As to her more recent alcohol
use, mother’s boyfriend, Michael, reported that her alcohol
consumption had increased following the death of her sister, and
that mother would drink to the point of getting drunk about two
times per month. Mother acknowledged that she had been
experiencing a very difficult time with the death of her sister and
that she drank to “‘get [her] mind off of that and everything else
going on.’”
       Taken together, this constitutes ample substantial evidence
that mother failed to adequately supervise or protect minors or
that her substance abuse interfered with her ability to provide
regular care for them, thus creating a substantial risk that
minors would suffer serious physical harm. (§ 300, subd. (b)(1).)
       Resisting this conclusion, mother relies heavily on In re
J.N. (2010) 181 Cal.App.4th 1010. In that case, a juvenile court
exercised dependency jurisdiction over three children after their
father crashed his car while driving under the influence of
alcohol, with the children and their mother, who was also




                                13
intoxicated, as passengers. (Id. at pp. 1014–1015, 1021.) The
Court of Appeal reversed, concluding that “[d]espite the profound
seriousness of the parents’ endangering conduct on the one
occasion in this case, there was no evidence from which to infer
there [wa]s a substantial risk such behavior w[ould] recur.” (Id.
at p. 1026.) The Court of Appeal pointed to a lack of evidence
that the parents had a substance-abuse problem or that their
“parenting skills, general judgment, or understanding of the risks
of inappropriate alcohol use [wa]s so materially deficient that
[either] parent [wa]s unable ‘to adequately supervise or protect’
the children.” (Ibid.)
       Mother contends that, with the exception of the juvenile
court’s finding that mother’s history of alcohol abuse led up to the
collision, “the instant case is on all fours with In re J.N.” She
argues that the juvenile court’s finding regarding her history of
alcohol abuse is flawed and should be disregarded because it was
based on Raymond’s statements about mother’s conduct 14 years
earlier and an inaccurate recitation of statements made by
Michael.
       For the reasons already discussed, however, substantial
evidence supports the juvenile court’s finding that mother’s abuse
of alcohol on the day of the collision was not an isolated event—a
finding that distinguishes this case significantly from In re J.N.
Here, Raymond’s statements indicated mother’s longstanding
problem with alcohol. Even if that problem had abated in the 14
years since their relationship ended, other evidence indicated
that it had reemerged and culminated in mother’s egregious act
of driving drunk with children as passengers on the evening of
the collision. And, even if the court misstated details of the
record when explaining its ruling, “‘“‘a ruling or decision, itself




                                14
correct in law, will not be disturbed on appeal merely because
given for a wrong reason. If right upon any theory of the law
applicable to the case, it must be sustained regardless of the
considerations which may have moved the trial court to its
conclusion.’ [Citation.]” [Citation.]’ [Citation.]” (In re L.K.
(2011) 199 Cal.App.4th 1438, 1448.)
                           DISPOSITION
      The jurisdictional findings and orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                15